Case 4:18-cv-00143-DCN Document 47-6 Filed 02/15/19 Page 1 of 8




   EXHIBIT E




                                                           EXHIBIT E
Case 4:18-cv-00143-DCN Document 47-6 Filed 02/15/19 Page 2 of 8
Case 4:18-cv-00143-DCN Document 47-6 Filed 02/15/19 Page 3 of 8
Case 4:18-cv-00143-DCN Document 47-6 Filed 02/15/19 Page 4 of 8
Case 4:18-cv-00143-DCN Document 47-6 Filed 02/15/19 Page 5 of 8
Case 4:18-cv-00143-DCN Document 47-6 Filed 02/15/19 Page 6 of 8
Case 4:18-cv-00143-DCN Document 47-6 Filed 02/15/19 Page 7 of 8
Case 4:18-cv-00143-DCN Document 47-6 Filed 02/15/19 Page 8 of 8
